Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,622,089. Although the claims at issue are not identical, they are not patentably distinct from each other because the cited claims of the ’089 patent virtually anticipate and are clearly obvious variations over the cited claims of the present application as shown in the exemplary mapping of claims 10 and 18 to claims 7 and 16 of the ‘089.  
16/847,573 Application
US Patent 10,622,089
Claim 10: A storage system comprising:
Claim 7:  A storage system comprising:
a storage device including a nonvolatile memory, a communication interface, and a controller; 
a storage device including a nonvolatile memory, a communication interface, and a controller;
a host connected to the communication interface and including a buffer for storing data to be written to the storage device
a host connected to the communication interface of the storage device, 

the controller is configured to upon receipt of data to be written and a write command associated with the data and including an identifier from the host through the communication interface
issue a command to the nonvolatile memory to carry out writing of the data in the determined physical location
carry out writing of the data at a physical location of the nonvolatile memory
control the communication interface to transmit to the host a first notification including the identifier and the physical location where the data have been written, and
control the communication interface to return to the host a first notification including the identifier that is included in the received write command upon determining that the writing of data at the physical location of the nonvolatile memory has completed 
a predetermined period of time after the transmission of the first notification, control the communication interface to transmit to the host a second notification that allows the host to unmap the data stored in the buffer.
control the communication interface to return to the host a second notification indicating that the written data are ready for reading and including the identifier that is included in the received write command, after a predetermined period of time has passed after the first notification has been returned
Claim 18: A computing device connectable to a storage device including a nonvolatile memory, the computing device comprising:
Claim 16: A computing device connectable to a storage device including a nonvolatile memory, the computing device comprising:
a memory including a buffer
a memory unit
a controller communicable with the storage device
a controller communicable with the nonvolatile storage device through a communication interface of the nonvolatile storage device
a processor configured to: store in the buffer, data to be written into the storage device,
a processor configured to temporarily store data in the memory unit
control the controller to transmit a write command associated with the data to the storage device, the write command including an identifier and information specifying a size of the data,
control the controller to transmit a write command associated with the data and including an identifier to the nonvolatile storage device through the communication interface

 store, in the memory unit, a mapping between an identifying information or a logical address for the data and a physical location of the nonvolatile memory at which the data were written, upon receipt of a first notification including the identifier that is included in the transmitted write command and indicating completion of writing the data from the nonvolatile storage device through the communication interface,
upon receipt of a second notification from the storage device through the controller after the receipt of the first notification, erase or trim the data stored in the buffer.
erase or trim the data stored in the memory unit upon receipt of a second notification including the identifier that is included in the transmitted write command and indicating that the data stored at the physical location of the nonvolatile memory are ready to be read from the storage device through the communication interface after the first notification has been received.

     The two differences in the exemplary mapping of the above claims are the inclusion of “including a buffer for storing data to be written to the storage device” and “allows host to unmap the data stored in the buffer”.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide these elements in order to temporarily store data to be written to a storage device in order to improve the data integrity in the write process.     The limitations of storage device claims 2-9, storage system claims 10-17, and computing device claims 18-20 of the present application are similarly mapped to the limitations of storage device claims 1-6, storage system claims 7-15, and computing device claims 16-18.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin Knapp whose telephone number is (571)270-3008.  The examiner can normally be reached on 8:00 am - 4:30 pm (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on (571) 272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Justin R. Knapp
Primary Examiner
Art Unit 2112



/JUSTIN R KNAPP/Primary Examiner, Art Unit 2112